Citation Nr: 1454037	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-25 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1964 through June 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Milwaukee, Wisconsin, RO.

In July 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ), sitting in Milwaukee, Wisconsin.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

This appeal was remanded for additional development in February 2014.  


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral hearing loss disability has been manifested by no more than Level XI hearing loss in the right ear and no more than Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86(a), Diagnostic Code 6100 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

Here, the appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to a higher initial evaluation.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board also concludes VA's duty to assist has been satisfied.  In particular, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and VA examination reports.  Moreover, the Veteran's statements in support of the claim are of record, to include testimony provided at the July 2010 hearing.  During the hearing the VLJ fully explained the issue on appeal and suggested the submission of evidence that would be beneficial to the Veteran's claim as required by 38 C.F.R. § 3.103(c)(2).  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  

The RO provided the Veteran with VA examinations in November 2007 and April 2014 to evaluate the severity of his hearing loss.  These examinations were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describe the hearing loss disability in detail sufficient to allow the Board to make a fully informed determination.  In this regard, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  In this case, the 2014 VA audiological examination provides an extensive description of the functional effects of the Veteran's hearing loss.  Specifically, the examiner described how the Veteran's hearing loss affected his reliability, productivity, interaction with co-workers, and ability to concentrate in his current employment as a construction worker.  Accordingly, the VA examinations of record are adequate for rating purposes.

The Board acknowledges an October 2007 private audiological examination report submitted by the Veteran.  However, as it is unclear if the private examiner utilized the Maryland CNC test to measure speech recognition, the October 2007 examination report is inadequate for rating purposes.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  The Board finds that clarification from the October 2007 private examiner is not necessary in this instance.  Critically, the November 2007 VA examination is proximate in time to the October 2007 private examination.  Additionally, clarification would serve no useful purpose.  Specifically, if the examiner responded that the CNC test was utilized in the October 2007 report, the same disability level is reached as in the November 2007 VA examination (Level XI hearing loss in the left ear plus Level I hearing loss in the right ear, resulting in a 10 percent disability rating).  On the contrary, if the examiner responded in the negative, the documented speech recognition findings would be held inadequate for rating purposes, and only the VA examiner's findings could be considered.  Therefore, additional clarification from the October 2007 private examiner is not necessary.

Additionally, the Board finds there has been substantial compliance with its February 2014 remand directives, as the agency of original jurisdiction obtained outstanding VA treatment records, scheduled the Veteran for a medical examination which he attended, and readjudicated the issue on appeal.  As such, no further notice or assistance to the Veteran is required, and the Board will proceed with adjudication of the appeal.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are subject to the provisions set forth in 38 C.F.R. § 4.86.  The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  

The pertinent evidence from the period under appeal includes the report of the November 2007 VA audiological examination.  At that time, the Veteran's puretone thresholds were measured as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75 dB
90 dB
95 dB
90 dB
LEFT
10 dB
15 dB
65 dB
70 dB

The average decibel loss was 87.50 in the right ear and 35.0 in the left ear.  Speech recognition ability was 0 percent for the right ear and 100 percent for the left ear.  This examination results in a mechanical finding of hearing acuity Level XI for the right ear and Level I for the left ear, which warrants a 10 percent disability rating under 38 C.F.R. § 4.85.  

During the April 2014 VA examination, the Veteran's puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
85
95
100
95
LEFT
20
25
70
70

The average decibel loss was 94.0 in the right ear and 46.0 in the left ear.  Speech recognition ability was 0 percent for the right ear and 100 percent for the left ear.  This examination results in a mechanical finding of hearing acuity Level XI for the right ear and Level I for the left ear, which warrant a 10 percent disability rating under 38 C.F.R. § 4.85.  

Although the Veteran demonstrates exceptional hearing in the right ear to allow for consideration of 38 C.F.R. § 4.86(a), such is not advantageous to the Veteran, as use of Table VIa results in a lower numeric designation for the right ear (Level VIII per the 2007 examination report and Level IX per the 2014 examination report).

The Board has also considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  Nevertheless, as a layperson, he is not competent to establish the level of his hearing disability by his own opinion.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 10 percent rating.  See Lendenmann, 3 Vet. App. at 349.

In short, the 10 percent rating assigned for the Veteran's bilateral hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, it is not shown that the schedular criteria for the evaluation of bilateral hearing loss are inadequate, as all symptoms and associated impairment shown are encompassed by the rating currently assigned.  Furthermore, the disability picture presented by this disability is not exceptional.  Notably, the functional loss noted on April 2014 VA audiological evaluation, and also self-reported by the Veteran, i.e., difficulty hearing in group settings/difficulty participating in conversations, is fully contemplated by the schedular criteria.  In short, there is no indication in the record that the average industrial impairment from the Veteran's bilateral hearing loss would be in excess of that contemplated by the assigned rating; the Veteran's disability picture as it relates to this disability is not shown to be exceptional or unusual.  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


